SUMMARY ORDER
Plaintiff-Appellant Larry A. Bratton (“Bratton” or “Appellant”), proceeding pro se, appeals from a May 23, 2006 judgment of the United States District Court for the Northern District of New York (Strom, J.) granting summary judgment to Defendants-Appellees Roy Girdich, Donna Lawrence, and Nancy Smith (“Appellees”) as to Appellant’s Eighth Amendment deliberate indifference claim, First Amendment retaliation claim, and Fourteenth Amendment due process claim, all brought under 42 U.S.C. § 1983. See Bratton v. Goord, No. 02 CV 185 (N.D.N.Y. May 23, 2006) (unpublished order). We assume the parties’ familiarity with the procedural history, facts, and relevant issues on appeal.
This Court reviews a district court’s grant of summary judgment de novo. New York v. Nat’l Serv. Indus., Inc., 460 F.3d 201, 206 (2d Cir.2006). Summary judgment may be granted only if we conclude that the case presents “no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.” Fed.R.Civ.P. 56(c). “An issue of fact is genuine if the evidence is such that a reasonable jury could return a verdict for the nonmoving party.” McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 202 (2d Cir.2007) (internal quotation marks and citation omitted). All inferences must be drawn in favor of the non-moving party. Baker v. Home Depot, 445 F.3d 541, 543 (2d Cir.2006). Mere speculation and conjecture, however, are insufficient to avoid summary judgment. W. World Ins. Co. v. Stack Oil, Inc., 922 F.2d 118, 121 (2d Cir.1990).
We have considered all of Appellant’s arguments, and we have construed his pro se submission liberally. See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.2006). For substantially the reasons stated in the District Court’s May 23, 2006 order, we hold that Bratton’s claims were properly dismissed. Accordingly, the judgment of the district court is AFFIRMED.